Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Barry Haley on 3/4/2021.

The application has been amended as follows: 
In the claims:
	Claim 16 (currently amended): A method of housing a cableless robotic autonomous unit (RAU) carrying an oil well logging tool within an oil well in a protective rigid tube comprising the steps of:
a)	using a protective rigid tube with an upper end and lower end, sized in diameter and length to receive, launch, house, and recover the cableless RAU carrying the logging tool, the logging tool capable of collecting logging tool , the protective rigid tube comprising an upper valve and a lower valve;
b) 	installing the RAU and the logging tool into said protective rigid tube with said upper valve open and said lower valve closed;
 c)	attaching an end cap body, containing control electronics, to the protective rigid tube upper end, the end cap body being removably connectable to said protective rigid tube upper end;
d) using the control electronics in said end cap body 1) for managing an inductive coil in the end cap body for charging a battery in the RAU carrying the logging tool housed in said protective rigid tube near said end cap body and 2) managing communication of the logging tool data collected by the logging tool and transmitted logging tool transmitted from within said protective rigid tube from said logging tool;


e)	launching the RAU and logging tool into the well from said protective rigid tube by opening said lower valve of said protective rigid tube;

 f) monitoring and detecting the proximity of the RAU and logging tool to said protective rigid tube with at least one presence sensor connected to said protective rigid tube; and
the RAU and the logging tool are positioned inside said protective rigid tube.

	Claim 18 (currently amended): A launching, housing, and recovery system connectable to a wellhead in a production oil well for a cableless, battery powered, robotic autonomous unit (RAU) and a logging unit attached thereto for obtaining information from the ground areas surrounding an oil well downhole environment comprising:
	a rigid cylindrical main body, sized in diameter and length to receive and permit passage of a RAU and a logging unit , an upper opening, a lower section, and a lower opening;
	an upper valve connected across said rigid cylindrical main body upper section, sized when open to allow passage of a RAU and a logging unit and configured to be closed while a RAU and logging unit are in operation in the downhole environment;
	a lower valve connected across said rigid cylindrical main body lower section and sized when open to allow passage of a RAU and a logging unit and configured to be closed while a RAU and logging unit are in operation in the downhole environment;
	a third valve, connected to said rigid cylindrical main body near the lower opening and below the lower valve, to drain operation of a RAU and a logging unit attached thereto unit 
	a first presence sensor, for sensing the presence of a RAU and a logging unit unit ;
	an end cap having an end cap body connected to said rigid cylindrical main body upper opening, said end cap body housing control electronics including an inductive transceptor for:
		serial communications with a RAU and a logging tool attached thereto; 
		managing communications of an inductive coil to in said end cap body to charge a nearby battery in a RAU and logging tool attached thereto when positioned near said end cap body; 
		managing communication of ; and 
		receiving logging tool data transmitted from a nearby logging tool when said tool is positioned in said rigid cylindrical main body; 
	a wellhead connection at the lower opening of said rigid cylindrical main body for installing said rigid cylindrical main body lower opening to a well head to permit installing and removing a RAU and a logging tool attached thereto at the wellhead;
	whereby a RAU and a logging tool attached thereto can position itself near said end cap, inside said rigid cylindrical main body, when said upper and lower valves are open, and a RAU and a logging tool attached thereto having a RAU battery can be upper and lower valves in a closed position, preventing fluids from entering or leaving said cylindrical body.

Claim 19 (currently amended): The system as in Claim 18, including:
	a second RAU presence sensor, connected to said rigid cylindrical main body, between said end cap and said upper valve, for transmitting an electrical signal to said wellhead surface upon detecting the presence of a RAU and a logging tool attached thereto 

Claim 20 (currently amended: A system as in Claim 19, wherein:
	said first and second presence sensors for detection of the presence of a RAU and a logging tool attached thereto in said rigid cylindrical main body having radio frequency receivers and transmitters for sending the electrical surface.

Claim 25 (currently amended):
	An autonomous unit launching system for oil and gas well logging, wherein said system comprises:
cableless robotic autonomous unit (RAU) carrying a logging tool, said cylindrical main body having:
		(i) the upper portion of said cylindrical main body having an upper control valve, sized in the open position to allow passage of a RAU carrying a logging tool, and;
		(ii) the lower portion of said cylindrical main body having a lower control valve, sized to allow passage of a RAU carrying a logging tool, said upper and lower control valves for controlling the passage of and both control valves configured to be closed while a RAU and logging tool are in operation downhole, and further comprising:
		(iii) at the lower end of said cylindrical main body and below said lower control valve, a drainage valve to drain any fluid from an interior of said cylindrical main body, after a launching of a RAU carrying a logging tool from said cylindrical main body, and prior to a reception of a RAU carrying a logging tool in 
		(iv) at least one presence device sensor selected from the group of 
	b) an end cap body removably fixed on the upper portion of the cylindrical main body above said upper control valve and including control electronics electrically connected to a control center to transmit data collected by a logging tool carried by a RAU, said end cap executing:

		(ii) a communication with a RAU carrying a logging tool to perform the well tasks; and
	c) a connection at 
	whereby said cylindrical main body is not exposed to any subsurface pressures during the launching and the reception, in the cylindrical main body, of a RAU carrying a logging tool.

Claim 26 (currently amended): A system, according to claim 25, wherein the control electronics, housed in said end cap body fixed on the upper portion of said cylindrical main body, are coupled to the 

Claim 28 has been canceled.

Claim 29 (currently amended): A system, according to claim 25, wherein said end cap body fixed on the upper end of the cylindrical main body further includes:
	(i) an outer vessel for coupling with the upper portion of 
	(ii) a penetrator for sealed electric connection between the control center 
by a RAU;
	(iv) an inductive transceptor for communication with a RAU carrying a logging tool;
	(v) an induction coil for generating an electric charge for a battery of a RAU; and
	(vi) the control electronics for managing the charge of a battery of a RAU and RF communication with the control center 

Claim 30 has been canceled.

Claim 31: A method for launching a cableless RAU carrying a logging tool for performing logging tasks in a well 
	a) providing the launching system for launching, housing, and recovering the RAU and logging tool at the lower end thereof for connecting the main body to the wellhead;
	b) coupling the launching system to the wellhead, using the connection at the lower end of the cylindrical main body
	c) inserting the cableless the logging tool into the cylindrical main body of the launching system, the upper control valve being open and the lower control valve being closed during said insertion, and wherein the cableless RAU carrying the logging tool can be stored between said upper and lower control valves;
of the cylindrical main body of the launching system;  
	e) opening the lower control valve of the cylindrical main body the RAU carrying the logging tool well logging tasks;
	f) while the RAU and logging tool perform the well logging tasks, closing the lower control valve of the cylindrical main body thereby hydraulically isolating from the production well;
	g) after an end of the well logging tasks, moving the RAU carrying the logging tool towards and using the presence device sensor to the RAU carrying the logging tool
	h) opening the lower control valve of the cylindrical main body to receive the RAU carrying the logging tool and, after reception, closing the lower control valve of the cylindrical main body;
	i) isolating the launching system from the well upon reception of the RAU and logging tool;
	j) opening the drainage valve to drain within after the the the 
	k) opening the upper control valve to connect the RAU carrying the logging tool to the end cap body;
the RAU carrying the logging tool, when positioned near the in the end cap body, charging a battery of the RAU carrying the logging tool, and collecting logging data obtained by the logging tool, and
	m) after steps (j), (k), and (l), closing the lower control valve disconnecting the launching system 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The above agreed-upon examiner amendments are made to correct the 112 issues previously identified with the claims, as well as to add limitations that would overcome the prior grounds of rejection.
Among the grammatical amendments above, Independent claim method claim 16 has been amended to recite a "cableless robotic autonomous unit (RAU) carrying an oil well logging tool". The claim was previously worded with the apparent intent to not positively require the RAU, which the examiner did not view as possible, as a "method of housing", "launching", and recovering said tool. This, combined with the "cableless RAU", and the claimed specifics of installation and fluid draining is sufficient to both overcome the prior grounds of rejection and place the claim in condition for allowance.


This overcomes the prior grounds of rejection (US 2018/0209236 to Talgo) which teaches "upper shear valve 83" (¶ 57) and "lower shear valve 32" (¶ 65) that cut the cable conveying "tool string S1". Thus closing of these valves prevents the cabled tool S1 from operating and the reference is overcome by the above amendment.
Finally, the more specific claimed location of the drainage valve overcomes Talgo which teaches a different position relative to the other valves, and which therefore does not drain the housing (as claimed) but rather a different space below the main housing (¶ 73).

Independent system claim 25 is similarly amended as described for claim 18 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676